Title: To George Washington from George Lewis, 15 April 1797
From: Lewis, George
To: Washington, George



Dr Sir
Fredericksburg 15th April 1797

Your favor of the 9th Inst, was taken from the office by my Brother John, and only handed me on thursday evening, too late for friday’s mail, since then I have been makeing every exertion in my power, to procure for you such a workeman as you wishd, and am sorry to say without effect.
the blacks in this neighbourhood are generally hired in the fall for the year, and there times will not expire untill the first of the next year, otherwise I could readily have furnished you with one. I can hear of no white man but what has a family, an incumberance I expect you would not wish—Its not improbable, but Colo. Ball may have such workemen as may answer your purpose. he had such when he left this place. they did some little work for me, and I found them industrious, sober, and well disposed, I would advise you to send immediately to him, for on recollection I think Colo. Ball when at my house early in last month was observing, that his workemen for want of employ in there profession, was then at work in the crop.
If this should be the case, I have not a doubt, but you may get them. I shall again make further inquiry, and should I find one to your wish will give you immediate information.
Mrs Lewis unites with me in thanks for your kind invitation, at any time to see you, I can assure you its an invitation that we have not waited for—on the contrary we have ever had a wish to visit you and my Aunt, but Mrs Lewis’s ill state of health for many years past, and considerably increased of late has prevented it on her part, and be assured on my own it shall and will always afford me singular satisfaction to visit you and my Aunt at all times—and so soon as I can adjust some matters that are incumbent on me at this time, I promise myself the pleasure of visiting you at Mount Vernon. Mrs Lewis joins me in best wishes to you and my Aunt, and accept the sincere esteem of Yr Affectionate Nephew

G: Lewis

